Per Curiam.

The modified agreement, under date of August 18, 1899, to pay plaintiff a salary of $125 a month, from September 1, 1899, to February 1, 1900, was dependent upon the defendant finding the plaintiff’s books, collections, payments, and everything else connected with his management of the brewery, correct. The circumstances, connected with the plaintiff’s purchase of furniture for the defendant and procuring from the vendor false bills by which the defendant was required to pay for property never received by him, constituted a breach of the plaintiff’s implied obligation to be faithful and honest in the performance of his duties under the defendant’s employment. This was such conduct as involved moral turpitude, and was entirely inconsistent with the relation that the plaintiff held to the defendant, and the duties he owed under his employment. It comes precisely within the purview of the condition embraced in the modified contract of employment, and in itself was sufficient to relieve the defendant from all the obligations thereof. Indeed, such conduct, in the absence of the condition, would justify a termination of the employment and a forfeiture of the plaintiff’s rights thereunder.
The judgment, therefore, should be reversed, with costs to the appellant, and judgment ordered for the defendant, with costs.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed, with costs to appellant, and judgment ordered for defendant, with costs.